Citation Nr: 0122319	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  93-19 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic back 
disability, including degenerative arthritis.

2.  Entitlement to an increased rating for organic heart 
disease, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1958 to May 
1960.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Detroit 
Regional Office (RO) November 1992 rating decision which 
denied a rating in excess of 30 percent for the service-
connected heart disease, and service connection for chronic 
back disability.

The Board remanded this case in June 1995 and December 1997 
for additional development of the evidence.

Appellate consideration of the claim of an increased rating 
for heart disease is deferred pending completion of the 
development requested in the remand below.


FINDING OF FACT

Competent medical evidence shows that the veteran's current 
back disability, including degenerative arthritis, is not 
related to active service, any incident occurring therein, or 
a back strain treated during service in November 1959.


CONCLUSION OF LAW

The veteran's chronic back disability, including degenerative 
arthritis, was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted providing new statutory requirements 
regarding notice to veterans and their representatives and 
specified duties to assist in the development of a claim.  
Consistent with such duty, the Board remanded this case in 
June 1995 and December 1997 for additional development of the 
evidence, including VA medical examination to determine the 
nature and etiology of the veteran's back disability.  On 
review of the claims folder, the Board finds that all 
required notice and development action specified in the new 
statute, the implementing regulatory changes (66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 U.S.C.A. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), and the June 1995 and 
December 1997 remands have been complied with in this appeal.  
The statement of the case, supplemental statements of the 
case, and April 1993 and April 2000 RO hearings provided the 
veteran and his representative, specifically satisfy the 
§ 5103A requirement of the new statute in that they clearly 
notify them of the evidence necessary to substantiate his 
service connection claim.  

The Board finds that the duty to assist provided under the 
amended § 5103A has been fulfilled as all the evidence and 
records identified by the veteran as plausibly relevant to 
his service connection claim have been collected for review.  
The Board is satisfied that the veteran has been adequately 
assisted in the development of his claim, and that there are 
no outstanding pertinent records which the RO has not 
obtained or attempted to obtain.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rule or regulation 
regarding the development of the veteran's claim of service 
connection for chronic back disability. 

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. § 1131.  Service connection may also be allowed 
on a presumptive basis for arthritis, if the disability 
becomes manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(2000).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124 (1993).  The Court established the following 
rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, service connection 
may still be awarded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  A lay person is competent to 
testify only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2000).

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  When the evidence supports the claim 
or is in relative equipoise, the veteran prevails.  Id., 
1 Vet. App. at 56.  Further, where the fair preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule has no application.

The veteran's service medical records indicate that he 
strained his low back in a football game in November 1959, 
resulting in pain and reduced motion, and requiring medical 
treatment during the month of November 1959.  No report or 
clinical finding indicative of any impairment of the back was 
identified on service separation medical examination in April 
1960; in fact, on that occasion in April 1960, his spine was 
found to be normal on clinical evaluation.  

In July 1962, the veteran filed a claim of service connection 
for chronic disability unrelated to the back, not reporting 
any symptoms or impairment of the spine.

VA medical records from June 1963 to August 1966 document 
treatment for impairment unrelated to the claimed back 
disability.

On VA medical examinations in December 1962, May 1965, May 
1967, and April 1970, no report or clinical finding 
indicative of any back impairment was identified.

An undated note from B. Palmer, D.O., received in July 1975, 
indicates that he initially treated the veteran, for low back 
sprain, in December 1960.

On VA medical examination in October 1975, the veteran 
reported experiencing back pain since service, noting that he 
was once treated for low back strain during service in 
November 1959.  X-ray study of the dorsal and lumbosacral 
spine showed degenerative changes.  On examination, 
degenerative changes in the dorso-lumbar spine were 
diagnosed.

By December 1975 letter, the veteran's parents indicated that 
he experienced pain and functional impairment of the back 
since service.

In December 1975, Dr. Palmer indicated that he intermittently 
treated the veteran, due to various complaints and impairment 
including back disability, since May 1963.

In May 1977, the veteran's parents indicated that he had 
chronic back disability since service; reportedly, they 
noticed him to have back pain and functional impairment, 
interfering with activities such as lifting and prolonged 
driving, as early as two weeks after his separation service.

VA medical records in February 1986 document treatment for 
impairment unrelated to the claimed back disability.

Medical records from W. Bontrager, M.D., from February 1981 
to March 1992, document intermittent treatment for various 
symptoms and impairment including osteoarthritis of the 
spine; painful back appears to have been reported and 
treated, initially, in 1987.  In January 1991, the physician 
indicated that he treated the veteran's arthritis since 
February 1990 (prior to that time, the veteran was reportedly 
treated at a VA facility).

In May 1992, the veteran's friend from service indicated that 
he remembered the veteran to have sustained back trauma while 
they were loading trucks with heavy boxes during service in 
1959; reportedly, the veteran never played any sports in 
service and therefore did not sustain any back injury in a 
football game.

In July 1992, Dr. Bontrager indicated that he treated the 
veteran for "severe arthritis of [the] lumbar spine" since 
1985.  The veteran informed him that he sustained a back 
injury while lifting heavy boxes in the service, resulting in 
severe low back pain.  The physician suggested that there was 
a "strong possibility that an injury [in service] could have 
contributed to his subsequent arthritis of his back."

On VA medical examination in August 1992, the veteran 
reported experiencing recurrent, radiating low back pain 
since a back injury in service.  X-ray study of the 
lumbosacral spine showed levo-scoliosis and "marked" 
disease at L2-3 and L5-S1.  Degenerative joint disease of the 
lumbar spine was diagnosed.

At an April 1993 RO hearing, the veteran testified that he 
sustained low back trauma while lifting heavy boxes during 
service, resulting in severe pain and requiring medical 
treatment.  Reportedly, he experienced recurrent back pain 
and impairment since that injury, and he received 
intermittent treatment from various providers over the years 
since separation from service.  

VA medical records from February 1992 to July 1995 document 
intermittent treatment for various symptoms and impairment 
unrelated to the claimed back disability.

On VA social and industrial survey in February 1996, the 
veteran reported, in pertinent part, persistent pain and 
impairment of the back since an injury during service, 
stressing that the injury occurred while he was lifting heavy 
boxes rather than in a football game.

On VA orthopedic examination in February 1996, degenerative 
disc disease at L1-2, L2-3, and L5-S1, posterior listhesis of 
L5 on S1, levoconvex scoliosis of the lumbosacral spine, 
compression deformity of T11, and osteopenia were diagnosed.  
The examiner opined that it was "very unlikely that the 
veteran's current back problems resulted from the acute back 
injury he sustained in service."

Administrative and medical records from the Social Security 
Administration (SSA), received in October 1996, indicate that 
the veteran has been disabled under SSA law and regulations 
due to generalized degenerative arthritis (documented by X-
ray study reports) and pulmonary disability since December 
1989.  On medical examination in August 1990, the veteran 
reported, in pertinent part, history of back trauma while 
lifting heavy boxes in service, resulting in recurrent pain 
and impairment which he experienced since that time.  

VA medical records from July 1995 to December 1999 reveal 
intermittent treatment for various symptoms and impairment, 
documenting the presence of degenerative joint disease.  

At an April 2000 RO hearing, the veteran essentially 
reiterated the previously advanced contention to the effect 
that he experienced persistent pain and functional impairment 
of the back since an injury sustained while lifting heavy 
boxes in service.  

In December 1998 and September 2000, a VA physician reviewed 
the veteran's claims file and provided an opinion relative to 
the nature and etiology of his chronic back disability.  He 
opined that the degenerative changes of the back, documented 
by clinical study in 1996, were consistent with the veteran's 
age and were not related to an incident which occurred in 
1959; he indicated that it was not likely that the recently 
found degenerative changes were caused or aggravated by the 
veteran's trauma in 1959.

Based on the foregoing, the Board finds that service 
connection for chronic back disability, including 
degenerative arthritis, is unwarranted.  Although the veteran 
complained of back pain, requiring medical treatment, 
following trauma in service in November 1959, no report or 
clinical finding of any back impairment was found on service 
separation medical examination, and no objectively 
demonstrable impairment of the back was shown for many years 
after his service separation.  

The Board observes that, in an undated note received in July 
1975, Dr. Palmer indicated that he initially treated the 
veteran due to back sprain in December 1960 and, in December 
1975, he stated that he initially treated the veteran in 
1963.  In January 1991, Dr. Bontrager indicated that he 
treated the veteran's arthritis since 1990 and, in July 1992, 
he indicated that he treated the veteran due to back pain as 
early as 1985 (records of medical treatment from Dr. 
Bontrager do not reveal treatment for back impairment prior 
to 1987).  It is also noted that, in July 1992, Dr. Bontrager 
indicated that the veteran informed him of his in-service 
back injury, opining that his arthritis was related to that 
injury.  However, the information from both physicians, in 
addition to being vague and inconsistent about the time of 
the alleged onset of the claimed back disability, is 
unaccompanied by any contemporaneous clinical findings.  
Moreover, Dr. Bontrager's opinion that the veteran's 
arthritis is related to an injury in service is clearly based 
on history supplied by the veteran himself; it is also 
unaccompanied by any rationale for the conclusion.  

Although the exact time of the onset of chronic back 
disability is unclear, symptoms or impairment of the back 
were not reported by the veteran in conjunction with his 
claim for VA disability benefits in July 1962, and no report 
or clinical findings indicative of any back impairment were 
identified on VA compensation and pension medical 
examinations in December 1962, May 1965, May 1967, or April 
1970.  Objectively demonstrable impairment of the spine 
(degenerative arthritis) was initially shown by X-ray study 
performed in conjunction with VA medical examination in 
October 1975.

Moreover, in February 1996, the veteran underwent a VA 
orthopedic examination to determine the nature and etiology 
of his back disability; the examiner's opinion was that the 
(variously diagnosed) back problems were degenerative in 
nature and therefore not related to an acute back injury in 
service.  In December 1998 and September 2000, a VA physician 
stated affirmatively, following a review of the entire claims 
file, that it was not likely that the veteran's back 
disability was caused or aggravated by his in-service trauma.  
The aforementioned conclusions are corroborated by the 
entirety of the medical evidence failing to document 
objectively demonstrable spine impairment prior to October 
1975.  

The Board is mindful of the assertions of the veteran, his 
parents, and friend to the effect that his back disability 
developed as a result of an injury in service (whether from a 
football game, as recorded in the service medical records, or 
while lifting heavy boxes, as reported by the veteran and his 
friend).  However, to establish service connection, competent 
medical evidence providing a nexus between the current 
disability and service is required.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).  While a testimony of laypersons 
concerning observations of in-service and post-service 
manifestations cannot be ignored, as they are competent to 
describe the symptoms as they observed them, see Cartright v. 
Derwinski, 2 Vet. App. 24 (1991), they are not competent to 
make a medical diagnosis or to relate medical findings to a 
specific cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 
(1994), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, they are not competent to conclude, in 
clinical terms, that his current disability is causally 
related to symptomatology exhibited in service and/or any 
back trauma therein.  

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, as indicated above, application of the rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.  Such is not the case in this instance 
as the weight of the evidence is to the effect that the 
veteran's current back disability, including degenerative 
arthritis, was not incurred in or aggravated by service.


ORDER

Service connection for chronic back disability, including 
degenerative arthritis, is denied.


REMAND

As indicated above, there has been a significant change in 
the law during the pendency of this appeal.  With enactment 
of VCAA, and regulations implementing same, VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 
2001); (See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

When the Board remanded this case in June 1995 and December 
1997, the RO was requested, in pertinent part, to afford the 
veteran a thorough VA cardiovascular examination to determine 
the nature and severity of impairment from the service-
connected heart disability.  

Although the veteran underwent VA cardiovascular examinations 
in February 1996 and December 1999, and a medical opinion was 
received from a VA cardiologist in June 1998, the entirety of 
evidence remains inadequate for rating of the service-
connected heart disability in accord with the pertinent 
rating criteria which became effective January 12, 1998.  See 
38 C.F.R. § 4.104.  Specifically, a review of the December 
1999 VA medical examination report indicates that the veteran 
declined to undergo a stress test; thus, the metabolic 
equivalent values could not be obtained.

However, the veteran indicated, in written correspondence 
received in March 2000 and at his April 2000 RO hearing, that 
he was willing to and did participate in the stress test in 
December 1999, but he was unable to complete the test due to 
pain and fatigue.  

As it is reasonably possible that a complete stress test is 
attainable with the veteran's cooperation, the Board believes 
that the veteran should be appraised of his duty to cooperate 
with the development of facts pertinent to his claim; he 
should be also given one last opportunity to appear for a VA 
cardiovascular examination.  He is hereby reminded that the 
duty to assist is not always a one-way street; the veteran 
has an obligation to assist in the adjudication of his claim.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  He must be 
prepared to cooperate with the efforts of VA to provide an 
adequate medical examination and submitting to VA all medical 
evidence supporting his claim.  Olson v. Principi, 3 Vet. 
App. 480 (1992).


Thus, the increased rating claim is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
of VCAA, codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001), to include implementing 
regulations are satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with his service-
connected heart disability since 
December 1999.  After any necessary 
authorizations are obtained from the 
veteran, copies of all relevant VA or 
private reports of medical treatment 
(not already of record) should be 
obtained by the RO and added to the 
claims file.

3.  The veteran should be afforded 
another VA cardiovascular examination to 
determine the current severity of his 
service-connected heart disability.  The 
veteran must be notified of the time and 
place of the examination (a copy of such 
letter to him must be included in the 
claims folder), his duty to report for 
same under 38 C.F.R. § 3.326(a), and the 
potential adverse consequences of his 
failure to cooperate with completion of 
the examination.  38 C.F.R. § 3.655(b).  
The claims folder and the information 
necessary for the examiner to make 
findings concerning the rating of the 
service-connected heart disability in 
accordance with the criteria effective 
January 12, 1998 (38 C.F.R. § 4.104) 
should be provided the examiner for 
review in conjunction with the 
examination.  All indicated studies 
should be conducted, including stress 
test.  Symptoms associated with the 
service-connected heart disability 
should be delineated, if possible, from 
any nonservice-connected symptomatology.  
If it is impossible to distinguish any 
such symptoms, the examiner should so 
state for the record.

4.  The RO should carefully review the 
medical examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the remaining benefit sought on appeal is not granted, the 
veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for review.  The veteran has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



